Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The search of the U. S. examiner produced U. S. Pat. 11,220,725 B2.  Claim 1 in this U. S. Pat. 11,220,725 B2 describes a method for recovering copper from copper-containing sulfide ores by reacting that sulfide ore w/ oxygen and also sulfuric acid to produce solids (specifically, copper sulfate and iron sulfate: please also note at least reaction (1) set forth in col. 4 in this U. S. Pat. 11,220,725 B2) and also a supernatant liquor; subjecting this supernatant liquor to solvent extraction and also electro-winning to isolate copper from this liquor and to also produce another solution comprising iron and water; precipitating the iron out of this “another” solution and subjecting the resulting solution (from which the iron has been precipitated out of) to yet (another?) solvent extraction and electro-winning process.  
However, at least the Applicants’ independent claim 1 sets forth an initial step of treating a copper slag tailings slurry w/ a sulfur dioxide-containing flue gas, and at least this particular feature is not taught or suggested in this U. S. Pat. 11,220,725 B2.  In contrast, claim 1 and also col. 3 ln. 62 to col. 4 ln. 23 in this U. S. Pat. 11,220,725 B2 alludes to the treatment of ore (not the Applicants’ claimed tailings slurry) w/ an aqueous solution of sulfuric acid (not the Applicants’ claimed sulfur dioxide-containing flue gas).  Additionally, the Applicants’ independent claim 1 also requires a second step of adding iron powder to a resulting filtrate, and this particular step is also not taught or suggested in this removal of iron out of their corresponding solution that originated from the treatment of the ore w/ the sulfuric acid (but not the Applicants’ claimed addition of iron powder to the solution that originated from the treatment of tailings slurry w/ a sulfur dioxide-containing flue gas).  The Applicants’ independent claim 1 also requires a third step of adding a sulfiding agent to a replacement liquor originating from the Applicants’ second step, and at least this particular feature is also not taught or suggested in this U. S. Pat. 11,220,725 B2.  In contrast, col. 6 lns. 37-39 in this U. S. Pat. 11,220,725 B2 mentions the addition of sulfur dioxide gas to ore to result in the production of copper sulfide (however, no sulfur dioxide-containing gas was added to a “replacement liquor” that originates from the Applicants’ claimed second step set forth in the Applicants’ independent claim 1).  Lastly, the Applicants’ independent claim 1 also requires a fourth step of subjecting a filter residue (originating from the Applicants’ first step set forth in the Applicants’ independent claim 1) to a “wet magnetic separation device”, and this particular feature is also not taught or suggested in this U. S. Pat. 11,220,725.
Hence, the Applicants’ independent claim 1, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the teachings provided in this U. S. Pat. 11,220,725 B2 reference (as well as the rest of the art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736